Exhibit 10.19

NewCardio, Inc.
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of March
1, 2008 (the “Effective Date”) by and between NewCardio, Inc., a Delaware
corporation (the “Company”), and Richard Brounstein (the “Executive”).
 
BACKGROUND
 
A.  The Company desires to retain the services of the Executive as the Chief
Financial Officer and Executive Vice President of the Company from the Effective
Date.  The Company also desires to provide employment security to the Executive,
thereby inducing the Executive to continue employment with the Company and
enhancing the Executive’s ability to perform effectively.
 
B.  The Executive is willing to be employed by the Company on the terms and
subject to the conditions set forth in this Agreement.
 
THE PARTIES AGREE AS FOLLOWS:
 
1.  Title, Duties and Responsibilities.
 
1.1  Title.  The Executive will be employed by the Company as its Chief
Financial Officer and Executive Vice President, at the pleasure of the Board of
Directors of the Company (the “Board”).  Executive shall report to the Chief
Executive Officer.
 
1.2  Duties.  The Executive will devote all of the Executive’s business time,
energy, and skill to the affairs of the Company; provided, however, that
reasonable time for the activities set forth on Exhibit A and such other
activities which have been approved in advance by the Board will be permitted,
in any case so long as such activities do not materially interfere with the
Executive’s performance of services under this Agreement.
 
1.3  Performance of Duties.  The Executive will discharge the duties described
herein and duties as set forth by the Board from time to time, in a diligent and
professional manner.  The Executive will report to the Board, and will further
comply with the Company’s business policies, rules and regulations, as adopted
from time to time by the Board.
 
2.  Terms of Employment.
 
2.1  Definitions.  For purposes of this Agreement, the following terms will have
the following meanings:
 
(a)  “Accrued Compensation” means any accrued Total Cash Compensation, any
benefits under any plan of the Company in which the Executive is a participant
to the full extent of the Executive’s rights under such plans, any accrued
vacation pay, and any appropriate business expenses incurred by the Executive in
connection with the performance of the Executive’s duties hereunder, all to the
extent unpaid on the date of termination.
 

--------------------------------------------------------------------------------


 
(b)  “Base Salary” will have the meaning set forth in Section 3.1 hereof.
 
(c)  “Change of Control” means the occurrence of any one of the following: (i)
any “person”, as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company, a
subsidiary, an affiliate, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Company representing 50% or more of the combined voting power of
the Company’s then outstanding securities; or (ii) a sale of all or
substantially all of the assets of the Company; or (iii) any merger,
reorganization or other transaction of the Company whether or not another entity
is the survivor, pursuant to which holders of all the shares of capital stock of
the Company outstanding prior to the transaction hold, as a group, less than 50%
of the shares of capital stock of the Company outstanding after the transaction;
provided, however, that neither (A) a merger effected exclusively for the
purpose of changing the domicile of the Corporation in which the holders of all
the shares of capital stock of the Company immediately prior to the merger hold
the voting power of the surviving entity following the merger in the same
relative amounts with substantially the same rights, preferences and privileges,
nor (B) a transaction the primary purpose of which is to raise capital for the
Company, will constitute a Change of Control.
 
(d)  “Death Termination” means termination of the Executive’s employment due to
the death of the Executive.
 
(e)  “Disability Termination” means termination of the Executive’s employment by
the Company due to the Executive’s incapacitation due to disability.  The
Executive will be deemed to be incapacitated due to disability if at the end of
any month the Executive is unable to perform substantially all of the
Executive’s duties under this Agreement in the normal and regular manner due to
illness, injury or mental or physical incapacity, and has been unable so to
perform for either (i) three consecutive full calendar months then ending, or
(ii) 90 or more of the normal working days during the 12 consecutive full
calendar months then ending.  Nothing in this paragraph will alter the Company’s
obligations under applicable law, which may, in certain circumstances, result in
the suspension or alteration of the foregoing time periods.
 
(f)  “Termination For Cause” means termination of the Executive’s employment by
the Company due to (i) the Executive’s dishonesty or fraud, gross negligence in
the performance of the Executive’s duties and responsibilities; (ii) the
Executive’s conviction of a felony involving moral turpitude; (iii) the
Executive’s incurable material breach of the terms of this Agreement or the
Confidentiality Agreement (as defined below); or (iv) the willful and continued
refusal by Executive to substantially perform Executive’s duties or
responsibilities for the Company described herein and as set forth by the Board
from time to time.
 
2

--------------------------------------------------------------------------------


 
(g)  “Termination Other Than For Cause” means termination of the Executive’s
employment by the Company due to any reason other than as specified in
Sections 2.1(d), (e), or (f) hereof.
 
(h)  “Total Cash Compensation” means the Executive’s Base Salary plus any cash
bonuses, commissions or similar payment accrued during the preceding calendar
year, and if there is no complete preceding calendar year, then the preceding
twelve (12) month period, and if there is no complete preceding twelve (12)
month period, then the preceding employment period annualized to a twelve (12)
month period.
 
(i)  “Voluntary Termination” means termination of the Executive’s employment by
the voluntary action of the Executive, other than by reason of a Disability
Termination or a Death Termination or as described in 2.1(j).
 
(j)  “Voluntary Resignation for Good Reason” means Executive’s voluntary
resignation of Executive’s employment with the Company within thirty (30) days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Executive’s consent:
(i) the assignment to Executive of any authority, duties, or responsibilities,
or the reduction of Executive’s authority, duties, or responsibilities, either
of which results in a material diminution of Executive’s authority, duties, or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of Executive from Executive’s authority, duties, or
responsibilities with the Company in effect immediately prior to such removal;
provided, however, that a reduction in duties, position or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Financial Officer of the Company remains as
such following a Change of Control but is not made the Chief Financial Officer
of the acquiring corporation) shall not constitute a "Voluntary Resignation for
Good Reason" hereunder; (ii) a material reduction of Executive’s Base Salary (in
other words, a reduction of more than ten percent of Executive’s Base Salary in
any one year); (iii) a material change in the geographic location at which
Executive must perform services (in other words, the relocation of Executive to
a facility that is more than fifty (50) miles from Executive’s current
location); and (iv) the failure of the Company to obtain assumption of this
Agreement by any successor.  Executive will not tender Voluntary Resignation for
Good Reason without first providing the Company with written notice of the acts
or omissions constituting the grounds for such Voluntary Resignation for Good
Reason within ninety (90) days of the initial existence of the grounds such
Voluntary Resignation for Good Reason and a reasonable cure period of not less
than thirty (30) days following the date of such notice.
 
2.2  Employee at Will.  The Executive is an “at will” employee of the Company,
and the Executive’s employment may be terminated by the Company at any time by
giving the Executive written notice thereof, subject to the terms and conditions
of this Agreement and the At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement signed by Executive in favor of
the Company on January 22, 2008 and attached as Exhibit B hereto (the
“Confidentiality Agreement”), the terms of which are herein incorporated by
reference.
 
3

--------------------------------------------------------------------------------


 
2.3  Termination For Cause.  Upon a Termination For Cause, the Company will pay
the Executive Accrued Compensation, if any.
 
2.4  Termination Other Than For Cause.
 
(a)  Upon a Termination Other Than For Cause following December 1, 2008, but
prior to March 1, 2009, and provided Executive executes and delivers to the
Company a release and waiver of claims in the form attached hereto as Exhibit C
and such release and waiver of  claims is not revoked and has become effective
pursuant to its terms, the Company will pay or reimburse, as applicable, the
Executive upon the effectiveness of such release and waiver of claims: (a)
Accrued Compensation, if any, (b) a monthly cash severance payment equal to (x)
Executive’s then Base Salary, divided by (y) twelve (12), for a period of time
equal to the total number of whole months which have then elapsed since the
Effective Date, and (c) Executive’s COBRA-related expenses for such period,
provided that such COBRA-related reimbursement shall cease upon such date that
Executive is afforded health benefits from a subsequent employer.
 
(b)  Upon a Termination Other Than For Cause upon or following March 1, 2009,
and provided Executive executes and delivers to the Company a release and waiver
of claims in the form attached hereto as Exhibit C and such release and waiver
of  claims is not revoked and has become effective pursuant to its terms, the
Company will pay or reimburse, as applicable, the Executive upon the
effectiveness of such release and waiver of claims: (a) Accrued Compensation, if
any, (b) a monthly cash severance payment equal to (x) Executive’s then Base
Salary, divided by (y) twelve (12), for the following twelve (12) month period,
and (c) Executive’s COBRA-related expenses for such period, provided that such
COBRA-related reimbursement shall cease upon such date that Executive is
afforded health benefits from a subsequent employer.
 
2.5  Voluntary Resignation For Good Reason.
 
(a)  Upon a Voluntary Resignation For Good Reason following December 1, 2008,
but prior to March 1, 2009, and provided Executive executes and delivers to the
Company a release and waiver of claims in the form attached hereto as Exhibit C
and such release and waiver of  claims is not revoked and has become effective
pursuant to its terms, the Company will pay or reimburse, as applicable, the
Executive upon the effectiveness of such release and waiver of claims: (a)
Accrued Compensation, if any, (b) a monthly cash severance payment equal to (x)
Executive’s then Base Salary, divided by (y) twelve (12), for a period of time
equal to the total number of whole months which have then elapsed since the
Effective Date, and (c) Executive’s COBRA-related expenses for such period,
provided that such COBRA-related reimbursement shall cease upon such date that
Executive is afforded health benefits from a subsequent employer.
 
(b)  Upon a Voluntary Resignation For Good Reason upon or following March 1,
2009, and provided Executive executes and delivers to the Company a release and
waiver of claims in the form attached hereto as Exhibit C and such release and
waiver of  claims is not revoked and has become effective pursuant to its terms,
the Company will pay or reimburse, as applicable, the Executive upon the
effectiveness of such release and waiver of claims: (a) Accrued Compensation, if
any, (b) a monthly cash severance payment equal to (x) Executive’s then Base
Salary, divided by (y) twelve (12), for the following twelve (12) month period,
and (c) Executive’s COBRA-related expenses for such period, provided that such
COBRA-related reimbursement shall cease upon such date that Executive is
afforded health benefits from a subsequent employer.
 
4

--------------------------------------------------------------------------------


 
2.6  Disability Termination.  The Company will have the right to effect a
Disability Termination by giving written notice thereof to the Executive.  Upon
a Disability Termination, the Company will pay the Executive Accrued
Compensation, if any.
 
2.7  Death Termination.  Upon a Death Termination, the Executive’s employment
will be deemed to have terminated as of the last day of the month during which
her death occurs, and the Company will promptly pay to the Executive’s estate
Accrued Compensation, if any.
 
2.8  Voluntary Termination.  In the event the Executive wishes to consummate a
Voluntary Termination, the Company requests that Executive give the Company at
least ninety (90) days advance written notice.  During such period, the
Executive will continue to receive regularly scheduled Base Salary payments and
benefits.  Following the effective date of a Voluntary Termination, the Company
will pay the Executive Accrued Compensation, if any.
 
2.9  Timing of Termination Payments.  Unless expressly provided otherwise, the
foregoing termination payments will be made at the usual and agreed times
provided for in Section 3.1 of this Agreement.
 
3.  Compensation and Benefits.
 
3.1  Base Salary.  As payment for the services to be rendered by the Executive
as provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, the Company will pay the Executive a “Base Salary” at the rate of
$240,000 per year, payable on the Company’s normal payroll schedule.  The
Executive’s “Base Salary” may be increased in accordance with the provisions
hereof or as otherwise determined from time to time, but reviewed at least
annually, by the Board or the Compensation Committee of the Board.
 
3.2  Additional Benefits.
 
(a)  Benefit Plans.  The Executive will be eligible to participate in such of
the Company’s benefit plans as are now generally available or later made
generally available to senior officers of the Company, including, without
limitation, medical, dental, life, and disability insurance plans.
 
(b)  Expense Reimbursement.  The Company agrees to reimburse the Executive for
all reasonable, ordinary and necessary travel and entertainment expenses
incurred by the Executive in conjunction with the Executive’s services to the
Company consistent with the Company’s standard reimbursement policies.  The
Company will pay travel costs incurred by the Executive in conjunction with the
Executive’s services to the Company consistent with the Company’s standard
travel policies.
 
5

--------------------------------------------------------------------------------


 
(c)  Vacation.  The Executive will be entitled to vacation as fitting the
position, whereby it is discretionary and the Executive will provide contact
information while away. Vacation is not specifically accrued.
 
3.3  Bonus.  For fiscal year 2008, the Executive will be entitled to earn a
prorated annual bonus based on Executive’s achievement of certain milestones to
be defined by the Board and discussed with the Executive as soon as practicable
following the date hereof, not exceed twenty-five percent (25%) of Executive’s
Base Salary as of the Effective Date. Bonuses to be paid to Executive in
subsequent years shall be on terms and conditions determined by the Board.
 
3.4  Option to Purchase Common Stock.  Promptly following the Effective Date,
the senior management of the Company will recommend that the Board grant the
Executive an option (the “Option”) to purchase 630,000 shares of the Company’s
Common Stock pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”)
at an exercise price per share equal to the fair market value of a share of the
Company’s Common Stock as of the date of such grant, as determined by the Board,
and subject to the following vesting schedule: (i) 30,000 of the shares shall be
fully vested as of the Effective Date, and (ii) with respect to the remaining
600,000 shares, such shares shall vest monthly over 48 months in equal monthly
amounts subject to Executive’s Continuous Service (as defined in the Plan)
through each such date.  Notwithstanding the above, upon the closing a Change of
Control and subject to Executive’s Continuous Service (as defined in the Plan)
as of such date, the Option will vest immediately with respect to an additional
six (6) months of vesting of any then unvested or unreleased shares.  In
addition, notwithstanding anything to the contrary set forth in the Plan, the
30,000 shares which are fully vested as of the Effective Date shall be
exercisable until the first to occur of (i) the five (5) year anniversary of the
date of Executive’s termination, (ii) a Change of Control, or (iii) ten (10)
years from the date of grant.
 
4.  Miscellaneous.
 
4.1  Waiver.  The waiver of the breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
 
4.2  Notices.  All notices and other communications under this Agreement will be
in writing and will be given by personal or courier delivery, facsimile or first
class mail, certified or registered with return receipt requested, and will be
deemed to have been duly given upon receipt if personally delivered or delivered
by courier, on the date of transmission if transmitted by facsimile, or three
business days after mailing if mailed, to the addresses of the Company and the
Executive contained in the records of the Company at the time of such
notice.  Any party may change such party’s address for notices by notice duly
given pursuant to this Section 4.2.
 
4.3  Headings.  The section headings used in this Agreement are intended for
convenience of reference and will not by themselves determine the construction
or interpretation of any provision of this Agreement.
 
6

--------------------------------------------------------------------------------


 
4.4  Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California, excluding those laws that
direct the application of the laws of another jurisdiction.
 
4.5  Survival of Obligations.  This Agreement will be binding upon and inure to
the benefit of the executors, administrators, heirs, successors, and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement will not be assignable either by the Company (except to an affiliate
or successor of the Company) or by the Executive without the prior written
consent of the other party.
 
4.6  Counterparts and Facsimile Signatures.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).
 
4.7  Withholding.  All sums payable to the Executive hereunder will be reduced
by all federal, state, local, and other withholdings and similar taxes and
payments required by applicable law.
 
4.8  Enforcement.  If any portion of this Agreement is determined to be invalid
or unenforceable, such portion will be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder will be
enforced to the maximum extent possible.
 
4.9  Entire Agreement; Modifications.  Except as otherwise provided herein or in
the exhibits hereto, this Agreement and all exhibits hereto represent the entire
understanding among the parties with respect to the subject matter of this
Agreement, and supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including, without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to the Executive from the Company.  All
modifications to the Agreement must be in writing and signed by each of the
parties hereto.  The Company and Executive acknowledge that upon the execution
of this Agreement, the offer letter dated January 22, 2008 between the Company
and Executive is hereby terminated and of no further force or effect, and no
further compensation is owing to Executive thereunder as of the Effective Date,
including without limitation the stock option grant to purchase 90,000 shares of
Common Stock pursuant to the Plan.
 
7

--------------------------------------------------------------------------------


 
4.10  Section 409A.
 
(a)           Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Executive’s termination, and the severance payable to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
will not and could not under any circumstances, regardless of when such
termination occurs, be paid in full by March 15 of the year following
Executive’s termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment.  Any portion of the Deferred Compensation Separation Benefits in
excess of the Section 409A Limit shall accrue and, to the extent such portion of
the Deferred Compensation Separation Benefits would otherwise have been payable
within the first six (6) months following Executive’s termination of employment,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive’s termination of
employment.  All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.
 
(b)           The foregoing provision is intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
 
(c)           For purposes of this Agreement, “Section 409A Limit” means the
lesser of two (2) times: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during the Company’s taxable year preceding
the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.
 


 
[Remainder of Page Intentionally Left Blank]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.
 
 

 
NewCardio, Inc.


By:   /s/ Brainislav Vajdic
 
Name: Brainislav Vajdic
 
Title:  President and Chief Executive Officer




/s/ Richard
Brounstein                                                                
Richard Brounstein
 
Address:   ____________________________
 
____________________________

____________________________
 
Telephone: ____________________________
 
Facsimile: _____________________________
 
Email: ________________________________

 
9

--------------------------------------------------------------------------------


                      
EXHIBIT A


OTHER ACTIVITIES


1..
Member of the Board of Directors of The CFO Network.



2.
Member of the Board of Directors of Contego Healthcare, Inc..

 
1

--------------------------------------------------------------------------------



EXHIBIT B


AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AND
ARBITRATION AGREEMENT
 
1

--------------------------------------------------------------------------------


 
EXHIBIT C


RELEASE AND WAIVER OF CLAIMS


In consideration of the payments and other benefits set forth in the Employment
Agreement dated March 1, 2008, to which this form is attached (the “Employment
Agreement”), I, Richard Brounstein, hereby furnish NewCardio, Inc. (the
“Company”) with the following release and waiver (“Release and Waiver”).


In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, stockholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).


I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.
 
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) if I am over the age of forty (40) on the
date I am signing this Release and Waiver, I have 21 days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) if I am over the age of forty (40) on the date
I am signing this Release and Waiver, I have seven days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) if I am over the age of forty (40) on the date I am signing this Release and
Waiver, this Release and Waiver shall not be effective until the eighth day
after I execute this Release and Waiver and the revocation period has expired;
otherwise it shall be effective upon the date of my signature below.
 
1

--------------------------------------------------------------------------------


 
I acknowledge my continuing obligations under the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement a copy
of which is attached hereto (the “Confidentiality Agreement”).  Pursuant to the
Confidentiality Agreement, I understand that among other things, I must not use
or disclose any confidential or proprietary information of the Company and I
must immediately return all Company property and documents (including all
embodiments of proprietary information) and all copies thereof in my possession
or control.  I understand and agree that my right to the severance pay I am
receiving is in exchange for my agreement to the terms of this Release and
Waiver and is contingent upon my continued compliance with my Confidentiality
Agreement.
 
This Release and Waiver, including the Confidentiality Agreement, constitutes
the complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
herein.  This Release and Waiver may only be modified by a writing signed by
both me and a duly authorized officer of the Company.



 

Date: __________________
By:                                    
Richard Brounstein

 
 
2
